t c memo united_states tax_court robert w and jennifer j fritz petitioners v commissioner of internal revenue respondent docket no filed date robert w and jennifer j fritz pro sese russell f kurdys for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of dollar_figure the interest due on dollar_figure additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of the dollar_figure interest due on dollar_figure the issues for decision are whether petitioners are entitled to a deduction of dollar_figure in for car and truck expenses whether petitioners have proven that they are entitled to a basis in their shares of la-z-boy stock sold during that is in excess of the basis determined by respondent whether petitioners are liable for an addition_to_tax under sec_6651 for delinquent filing of their federal_income_tax return whether petitioners are liable for an addition_to_tax under sec_6653 for negligence or intentional disregard of rules or regulations for the taxable years and and whether petitioners are liable for an addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 for the taxable years and background petitioners resided in washington pennsylvania at the time the petition was filed fritz tree service 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure during the years in issue petitioner robert w fritz was the proprietor of fritz tree service a tree trimming business in washington pennsylvania mr fritz reported his income and deductions from this business on a schedule c profit or loss from business or profession which he attached to petitioners' federal_income_tax returns fritz tree service operated on the cash_method_of_accounting la-z-boy stock selma m fritz the mother of petitioner robert w fritz died on date mr fritz was the executor of his mother's estate and he filed a petition for probate and grant of letters with the register of wills in washington county pennsylvania on date selma fritz' will was admitted to probate and letters testamentary were granted to mr fritz at the time of her death selma fritz owned big_number shares of la-z-boy chair co la-z-boy stock these shares were included in selma fritz' gross_estate as reported on form_706 united_states estate_tax_return and were valued at dollar_figure5 per share their fair_market_value on the date of selma fritz' death on date the irs issued an estate_tax closing letter in 2the record contains no other evidence regarding the nature of mr fritz' business the parties did not offer a stipulation of facts and mr fritz did not testify at trial which the irs accepted the form_706 and the valuation of the la- z-boy stock contained therein under the terms of selma fritz' will she bequeathed to mr fritz percent of the rest residue and remainder of her estate the remaining percent was bequeathed to petitioners' son timothy r fritz included within the residue of selma fritz' estate were her shares of la-z-boy stock upon receipt of this stock mr fritz and timothy fritz placed the shares in a stock account at the investment firm of a g edwards sons inc a g edwards in the names of robert w fritz jennifer joan fritz and timothy r fritz in petitioners and timothy fritz sold big_number shares of la-z-boy stock for dollar_figure discussion car and truck expenses on schedule c of their federal_income_tax return petitioners claimed a deduction in the amount of dollar_figure for car and truck expenses which they argue represent expenses_incurred by mr fritz in carrying on his tree trimming business in the notice_of_deficiency respondent allowed only dollar_figure of the deduction because petitioners failed to establish that all the expenses claimed were paid and that they constituted ordinary and necessary business_expenses respondent's determination is presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 taxpayers must substantiate the amount of any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition they must prove that these expenses are ordinary and necessary business_expenses sec_162 expenditures must be directly connected with or pertaining to the taxpayer's trade_or_business sec_1_162-1 income_tax regs our review of the record indicates that petitioners have failed to substantiate a deduction in an amount in excess of that already allowed by respondent at trial petitioners introduced the following evidence of their car and truck expenses for first petitioners offered numerous charge slips many of which are from carter's amoco a gasoline station in washington pennsylvania these charge slips total dollar_figure petitioners have failed to prove however that many of these charges were ever paid some of the charge slips bear the notation paid or cash we find that these charges which total dollar_figure have been paid_by petitioners petitioners have not established that they are entitled to claim a deduction for the remaining dollar_figure see sec_1_446-1 income_tax regs in addition petitioners presented carbon copies of two checks totaling dollar_figure these checks were drawn on dollar bank in pittsburgh pennsylvania and made payable to carter's amoco it is unclear what charges these checks were intended to cover finally petitioners introduced adding machine tape totals that were attached to the charge slips they introduced these tape totals contain two line items for which no charge slips can be found one line item is for dollar_figure the only evidence of its payment is a piece of the tape total stapled to a series of charges from carter's amoco for purchases in date on the tape piece is the notation paid in full the other line item is for dollar_figure the only evidence that this amount was paid is a handwritten notation appearing on a date charge slip from carter's amoco stating pd in full dollar_figure the handwriting appears to be different from the handwriting of the person that prepared the charge even including these two line items from the tape totals and the carbon copies of the checks from dollar bank petitioners have presented evidence that they paid only dollar_figure of car and truck expenses for this figure falls short of the amount already allowed by respondent petitioners have also failed to prove that these expenses were ordinary and necessary business_expenses within the meaning of sec_162 neither the charge slips nor the copies of the checks from dollar bank indicate the requisite business purposes for petitioners' expenditures see sec_1_162-1 income_tax regs we therefore sustain respondent's determination la-z-boy stock petitioners and their son timothy fritz sold big_number shares of la-z-boy stock from their a g edwards account in respondent determined that the shares sold had been inherited by mr fritz from his mother selma fritz upon her death respondent also determined that the basis of the stock sold was its date of death value of dollar_figure5 per share sec_1014 generally provides that the basis_of_property acquired from a decedent is the fair_market_value of the property at the date of the decedent's death or on the alternate_valuation_date sec_1014 respondent's determination is presumed correct and the burden_of_proof rests with petitioners to show the correct basis in their la-z-boy stock rule a 283_us_223 petitioners essentially argue that the basis of the stock sold is not dollar_figure5 per share because the stock sold is not the same stock that was inherited by mr fritz however they have failed to present any credible_evidence to convince us that respondent's determination is erroneous moreover we conclude that respondent has correctly determined that the shares sold were those inherited by mr fritz under the terms of his mother' sec_3respondent allocated the gain from the sale of the la-z-boy stock one-third each to robert jennifer and timothy fritz will under sec_1014 the correct basis in these shares is dollar_figure5 per share see sec_1014 therefore we sustain respondent's determination addition_to_tax for failure_to_file a timely return petitioners filed a delinquent_return for the taxable_year and respondent determined that they are liable for an addition_to_tax under sec_6651 petitioners bear the burden_of_proof on this issue 78_tc_154 petitioners did not address this issue on brief nor is there any evidence in the record that would lead us to conclude that petitioners had a reasonable excuse for not filing their return until date see sec_6651 thus we sustain respondent's determination 4we note that these stock sales were not reported on petitioners' return and that louis r depretis who prepared petitioners' return testified that petitioners initially concealed their stock transactions for mr depretis testified that mr fritz had originally indicated that there were no stock transactions during these years that were being audited i had asked respondent's revenue_agent mr torri after the meeting if he had evidence to the contrary and he said he did in fact mr depretis continued i therefore then got back ahold sic of the fritzes mrs fritz or mr fritz handed me a transaction that showed they sold shares of columbia gas as being the only transaction for mr depretis testified that this sale of shares of columbia gas produced a capital_gain of dollar_figure mr depretis thought that the columbia gas transaction was petitioners' sole transaction for because petitioners presented to mr depretis a statement dated date however it only contained transactions from the month of december additions to tax for negligence respondent also determined that petitioners are liable for additions to tax under sec_6653 and for the taxable_year and under sec_6653 and b for the taxable_year this court has defined negligence as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 979_f2d_66 5th cir affg tcmemo_1991_510 85_tc_934 respondent made numerous adjustments in addition to those sustained here to petitioner's income and deductions for and petitioners have not presented any evidence either at trial or on brief to convince us that their omissions from gross_income and excess_deductions were not the result of negligence therefore we sustain respondent's determination additions to tax for substantial_understatement_of_income_tax sec_6653 was amended by sec_1503 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for returns the due_date of which is after date as amended the 5-percent addition_to_tax for negligence or disregard of rules or regulations and the 50-percent interest provision formerly contained in sec_6653 and are contained in sec_6653 and b respectively the final issue for decision is whether petitioners are liable for additions to tax for and under sec_6661 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax 90_tc_498 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 however the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority petitioners have not addressed this issue on brief nor have they presented any evidence that would bring them within the safe_harbor provisions of sec_6661 accordingly we sustain respondent's determination decision will be entered for respondent
